Citation Nr: 0508913	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $12,000.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from March 1965 to March 1967.  

In October 2000, the St. Petersburg, Florida, Regional Office 
(RO) proposed to retroactively terminate the veteran's 
Department of Veterans Affairs (VA) improved pension benefits 
as of June 1, 1997 based upon his receipt of unreported 
income.  In December 2000, the RO proposed to reduce the 
veteran's VA improved pension benefits as of December 1, 2000 
based upon his receipt of Social Security Administration 
(SSA) benefits.  In February 2001, the RO implemented the 
proposed actions.  In February 2001, the RO informed the 
veteran in writing of the overpayment of VA improved pension 
benefits in the amount of $28,509.00.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $28,509.00 upon its finding of bad 
faith.  

In January 2003, the Board found that waiver of recovery of 
an overpayment of VA improved pension benefits in the amount 
of $28,509.00 was not precluded by fraud, misrepresentation, 
or bad faith on the veteran's part.  In the same decision, 
the Board remanded the matter to the RO in order to request 
that the veteran submit a current Financial Status Report (VA 
Form 20-5655) and any other relevant financial reports.  

A VA Form 20-5655 was received in April 2003 and, in November 
2004, a supplemental statement of the case (SSOC) was issued 
in which waiver of recovery of $16, 509.00 was granted.  It 
was concluded that the recovery of $12, 000.00 of the 
overpayment would not violate the principles of equity and 
good conscience.       




REMAND

Subsequent to the November 2004 SSOC, the veteran submitted 
another, more current VA Form 20-5655.  This was received by 
the RO in December 2004.  A VA Memorandum, dated December 28, 
2004, with a subject line of  "Affirmation of Decision 
Denying Waiver," stated that the new evidence submitted by 
the veteran had been considered and stated that the prior 
decision to deny waiver was confirmed and continued.  The 
Memorandum then indicated that an SSOC was being furnished to 
the veteran.  However, a review of the record fails to show 
that a subsequent SSOC has been issued.

Under 38 C.F.R. § 19.31(b)(1), the agency of original 
jurisdiction (AOJ) will furnish the appellant and his or her 
representative an SSOC if the AOJ receives additional 
pertinent evidence after a statement of the case or the most 
recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board.  Here, the VA Form 8 is dated 
January 4, 2005.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

The veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




